UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 25, 2011 Lightlake Therapeutics, Inc. (Exact name of registrant as specified in its charter) Nevada 333-139915 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 54 Baker Street, 6th Floor London, England W1U 7BU (Address of principal executive offices, including zip code) 44-207-034-1943 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On August 24, 2011, the Registrant released a press release announcing the start date of the Phase II Clinical Trials of its Binge Eating Disorder Treatment.More information can be found in the press release included as an exhibit to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (d)Exhibits.The following exhibit is being filed herewith this Current Report on Form 8-K 99.1Press Release of Lightlake Therapeutics, Inc. dated August 24, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 25, 2011By: /s/ Dr. Roger Crystal Dr. Roger Crystal Chief Executive Officer
